Citation Nr: 1631538	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for recurrent tinnitus.

2. Entitlement to service connection for a left foot and ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from December 1985 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for a left foot and ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not manifest in active service or within one year of service discharge; any currently diagnosed recurrent tinnitus is not otherwise etiologically related to the Veteran's service.


CONCLUSION OF LAW

Recurrent tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Organic diseases of the nervous system, including recurrent tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

The Veteran seeks entitlement to service connection for recurrent tinnitus due to in-service acoustic trauma.  Initially, the Board observes that, based on his military occupational specialty (MOS), the AOJ has conceded in-service acoustic trauma; the Board agrees.  Further, as tinnitus is the type of disability associated with symptoms capable of lay observation (ringing or buzzing in the ears), the Veteran has established a current disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The remaining element is whether there is a nexus between his current tinnitus and his in-service acoustic trauma.  See Shedden, 381 F.3d at 1167.

The Board observes that service treatment records are absent complaints or a diagnosis of, or treatment for, recurrent tinnitus or any condition associated with acoustic trauma.  Furthermore, there has been no assertion by the Veteran that he began to experience symptoms of tinnitus during service, and an October 1988 Report of Medical Examination, performed at service discharge, indicates a normal clinical evaluation of the ears and drums, and there is no indication that the Veteran then complained of tinnitus.  As such, the Board finds the Veteran did demonstrate chronic tinnitus during active service.  

Turning to the post-service record, there is no indication that the Veteran complained of tinnitus prior to his January 2009 claim for benefits, over 20 years following service separation.  While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In addition, as there is no evidence nor assertion that tinnitus first manifest within one year of service discharge, or that the Veteran has experienced symptoms of tinnitus continuously since service.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also  Walker, 708 F.3d at 1338.

The Veteran was afforded a VA examination in July 2009.  After reviewing the record, the VA examiner noted the Veteran's complaint of intermittent tinnitus that fades in and out, occurring perhaps every two to three days, with no specific date of onset.  The examiner then opined that the Veteran's tinnitus is not etiologically related to his in-service acoustic trauma, noting that not only was the Veteran's hearing entirely normal at service separation, but also that the brevity and infrequent nature of the Veteran's tinnitus resembles normal head noise as opposed to damage from the auditory system.

The Board acknowledges that the Veteran himself has claimed that he suffers from recurrent tinnitus that he believes is directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., ringing or buzzing of the ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of etiology are afforded little probative value and cannot constitute the sole evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence nor assertion by the Veteran of tinnitus during service or within one year of service discharge, nor is there evidence of continuity of symptomatology since service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his in-service acoustic trauma.  The preponderance of the evidence is against this aspect of the Veteran's claim, as the Veteran has produced no competent evidence or medical opinion in support of his claim, and the length of time between his active service and first reports of tinnitus, as well as a negative VA etiological opinion, weighs against granting the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for recurrent tinnitus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for recurrent tinnitus is denied.


REMAND

The Veteran filed a notice of disagreement (NOD) with a November 2014 rating decision denying service connection for a left foot and ankle disability.  See December 2014 VA Form 21-4138.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal as to this issue.

As a side note, while the Veteran also disagreed with the assessment of his right ankle in the December 2014 statement, the Board notes that the November 2014 rating decision only proposed to reduce the evaluation assigned to his right ankle disability.  The Veteran's December 2014 statement cannot be accepted as a valid NOD with respect to the reduction in the evaluation assigned to his right ankle disability, as this reduction was not effectuated until the issuance a February 2015 rating decision.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of entitlement to service connection for a left foot and ankle disability.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


